NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2980-16T3


IN THE MATTER OF THE
PETITION OF 500 BROADWAY, LLC,
FOR DECLARATORY RULING UNDER
N.J.S.A. 5:12-82.
_________________________________

           Submitted October 23, 2017 – Decided November 20, 2017

           Before Judges Sabatino and Whipple.

           On appeal from State of New Jersey, Casino
           Control Commission, PRN 2431601, Order No. 17-
           01-31-01.

           Cooper Levenson, PA, attorneys for appellant
           500 Broadway, LLC (Fredric L. Shenkman, on the
           briefs).

           Christopher S. Porrino, Attorney General,
           attorney for respondent New Jersey Division
           Of Gaming Enforcement (David L. Rebuck,
           Assistant Attorney General, of counsel; Mary
           A. Carboni, Louis S. Rogacki and Tracy E.
           Richardson, Deputy Attorneys General, and Mary
           Jo Flaherty, Assistant Attorney General, on
           the brief).

           Dianna   W.   Fauntleroy,   General   Counsel,
           attorney for respondent New Jersey Casino
           Control Commission (Elizabeth F. Casey, Senior
           Counsel, of counsel and on the brief).

PER CURIAM
     We were advised by the parties the property, which is the

subject of this appeal, is under contract to be purchased by a

third party.   Accordingly, the appeal is moot.   DeVesa v. Dorsey,

134 N.J. 420, 428 (1993).   The appeal is hereby dismissed without

prejudice and without costs.   If for some reason the sale does not

transpire and the contract is rescinded or terminated, appellant

may promptly file a motion to reopen the appeal.    Conversely, if

the sale does occur and the third party buyer wishes to enter into

a leasing arrangement that implicates licensure issues, the buyer

shall present those issues in the first instance to the Casino

Control Commission based on the specific facts relating to its own

company and proposed lease.

     Dismissed.




                                 2                          A-2980-16T3